           Case 2:12-cr-00225-NR Document 88 Filed 05/18/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,               )
                                        )
      v.                                ) 2:12-CR-225-NR
                                        )
TAMIKA SOMERVILLE,                      )
                                        )
                                        )
               Defendant.               )
                            MEMORANDUM ORDER
      Defendant Tamika Somerville has filed a motion for compassionate
release under the First Step Act, seeking to transfer what remains of his 15-
year sentence to supervised release or home detention. See First Step Act of
2018, Pub. L. 115-391, 132 Stat. 5194 (2018); 18 U.S.C. § 3582(c)(1)(A)(i). The
basis for this request is the extant public-health crisis and the documented
spread of COVID-19 at Mr. Somerville’s BOP facility, FCI-Danbury. More
specifically, Mr. Somerville indicates that he suffers from underlying medical
conditions—hypertension and asthma—that substantially increase his chance
of contracting COVID-19 and becoming seriously ill or dying as a result. And
he argues that the combination of his medical conditions, the ongoing health
crisis at FCI-Danbury, and his exemplary prison record after almost a decade
in prison constitutes “extraordinary and compelling circumstances” justifying
compassionate release.
      Arguably, although it is a close call, Mr. Somerville will not have
exhausted his administrative remedies until May 21, 2020—30 days from the
Warden’s receipt of Mr. Somerville’s April 21, 2020, request for release, which
was denied on April 23, 2020. For that reason, the Court intends to defer ruling
on Mr. Somerville’s motion until a date after May 26, 2020 (the next business
day following the expiration of the 30-day time period). The Third Circuit has
made clear that the purpose of the exhaustion requirement is to ensure that

                                       -1-
         Case 2:12-cr-00225-NR Document 88 Filed 05/18/20 Page 2 of 3




the BOP can utilize its expertise and authority in dealing with a prisoner’s
requests before a court enters the fray. See United States v. Raia, 954 F.3d
594, 597 (3d Cir. 2020). Implicit in that view is the assumption that the BOP
is acting expeditiously and in good faith in processing release requests. See id.
(“Given BOP’s shared desire for a safe and healthy prison environment, we
conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement
takes on added—and critical—importance. And given the Attorney General’s
directive that BOP ‘prioritize the use of [its] various statutory authorities to
grant home confinement for inmates seeking transfer in connection with the
ongoing COVID-19 pandemic,’ we anticipate that the statutory requirement
will be speedily dispatched in cases like this one.”).
      Unfortunately, however, there is now reason to question that
assumption, at least in the case of FCI-Danbury. In a recent decision, a federal
judge in the District of Connecticut held that the Warden at FCI-Danbury
hasn’t been fulfilling that duty, and has been simply denying all requests for
release without a valid, reasoned basis, let alone appropriate consideration of
the extraordinary dangers posed by the spread of COVID-19. See Martinez-
Brooks v. Easter, No. 20-569, 2020 WL 2405350 (D. Conn. May 12, 2020) (Shea,
J.) (“Unfortunately, the record in this case makes clear she is not making
adequate use of that authority either. Specifically, neither the Warden nor the
BOP as a whole is implementing Section 3582(c)(1)(A) in the way Congress
intended when it adopted the First Step Act, and neither has made any
noticeable effort to update the process for evaluating ‘compassionate release’
requests to take account of the COVID-19 pandemic.”). Just a few days ago,
that judge ordered the Warden to go back and start doing what all federal
courts, including the Third Circuit, expected the BOP to be doing all along. See
id. at *32-33.
                                       -2-
        Case 2:12-cr-00225-NR Document 88 Filed 05/18/20 Page 3 of 3




      Given this recent decision, and given that the Court is already holding
Mr. Somerville’s motion in abeyance until May 26, 2020 to ensure that the
exhaustion requirement is satisfied, the Court wishes to provide the Warden
with an opportunity to more fully assess (or reassess) and, if appropriate,
reconsider its denial of Mr. Somerville’s request for release. This would include
considering the possibility of both complete release under the First Step Act,
as well as temporary release under 18 U.S.C. § 3622.
      To that end, it is HEREBY ORDERED that Mr. Somerville’s motion be
held in abeyance until May 26, 2020. The Court’s intent is to give the Warden,
during this time, an opportunity to examine (or re-examine) Mr. Somerville’s
request, particularly in light of Judge Shea’s recent guidance. The parties
should provide the Court any additional orders or decisions from the Warden
by 5:00 p.m. on May 26, 2020. If the Warden maintains that release is
inappropriate or does not act by then, the Court will proceed to decide the
motion based on the current record before it.
      It is FURTHER ORDERED that Mr. Somerville serve a copy of this
order to the Warden of FCI-Danbury by facsimile, e-mail, and overnight mail,
to be sent no later than 12:00 noon tomorrow, May 19, 2020. The government
is directed to cooperate with Mr. Somerville’s counsel to ensure service is made
to the appropriate authorities.


DATED this 18th day of May, 2020.
                                     BY THE COURT:


                                     /s/ J. Nicholas Ranjan
                                     United States District Judge




                                      -3-
